Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Allowable Subject Matter
Claims 52-71 are allowed.
	Claims 52-71 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F .2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 52, including  “analyzing object to generate a metadata keyword associated with the object; receiving a search query that includes the metadata keyword from a second user device; in response to search query, transmitting a mirrored image of the user interface of the first user device to be displayed in the layout generated on the second user device”  Inter alia, independent claims 65 cite similar limitations.
	The closest prior art (Rubinstein US 2014/0040244) teaches sharing search queries on social networking sites.   None of these references disclose “analyzing object to generate a metadata keyword associated with the object; receiving a search query that ”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hong whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL H HONG/Primary Examiner, Art Unit 2426